Name: Commission Regulation (EC) NoÃ 1166/2006 of 31 July 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 1.8.2006 EN Official Journal of the European Union L 211/1 COMMISSION REGULATION (EC) No 1166/2006 of 31 July 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 1 August 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 31 July 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0707 00 05 052 81,5 388 52,4 524 46,9 999 60,3 0709 90 70 052 75,1 999 75,1 0805 50 10 388 73,4 524 49,4 528 55,4 999 59,4 0806 10 10 052 119,7 204 133,3 220 157,6 400 200,9 508 55,0 512 56,7 624 158,2 999 125,9 0808 10 80 388 93,7 400 103,4 508 75,1 512 86,3 524 66,4 528 82,8 720 88,9 800 152,2 804 100,1 999 94,3 0808 20 50 052 97,1 388 104,2 512 89,4 528 84,2 720 32,6 804 186,0 999 98,9 0809 20 95 052 308,2 400 387,6 999 347,9 0809 30 10, 0809 30 90 052 137,5 999 137,5 0809 40 05 093 64,8 098 73,5 624 131,5 999 89,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.